TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00812-CV



                                  Bobbie White, Appellant

                                               v.

                               Josefino Bencomo III, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 14-0374-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Bobbie White has filed a motion to dismiss the appeal, explaining that

the parties have reached a settlement agreement and have agreed to dismiss this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: January 8, 2016